Citation Nr: 1036590	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1970, and from March 1973 to October 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of peripheral neuropathy.  
Service treatment records in December 1969 do show that the 
Veteran complained of involuntary muscle contractions of the 
lower extremities.  

In a letter dated in June 2004 one of the Veteran's VA treating 
physicians stated that the Veteran's current neurological 
symptoms could be related to traumatic or toxic injuries 
experienced in service.  

A VA medical opinion was obtained from the Chief, Administrative 
Medicine of the West Los Angles, VA medical center in December 
2007.  After a review of the Veteran's claims file, the physician 
noted that the Veteran injured his back in October 1968.  The 
physician indicated that the next complaints of low back 
problems, according to the Veteran's treatment records are in 
2001.  The physician noted that, in 2001, the Veteran had three 
conditions: probable vascular intermittent claudication of the 
lower extremities; intermittent calf and foot muscle cramps, 
etiology undetermined; and possible restless leg syndrome.   The 
diagnoses were periodic limb movement disorder of sleep, also 
diagnosed as restless leg syndrome; chronic peripheral neuropathy 
of the upper and lower extremities; intermittent claudication of 
the lower extremities.  The physician opined that periodic limb 
movement disorder of sleep originated in service.  The physician 
also opined that the Veteran's peripheral neuropathy was not the 
same medical condition as periodic limb movement disorder of 
sleep, and was not related to the inservice back muscle strain 
which healed without residual disability.  The examiner also 
explained that no lumbar disability could affect the upper 
extremities.  Finally, the physician stated that the Veteran's 
intermittent claudication of the lower extremities was not 
related to service.  

A March 2008 rating decision granted service connection for 
periodic limb movement, also claimed as "jumping of legs," and 
restless leg syndrome.  

The Veteran has stated that his peripheral neuropathy is the 
result of his exposure to herbicides in Vietnam or to alcohol 
abuse resulting from his service-connected PTSD.  As the 
examinations and opinions of record are inadequate to resolve 
this issue, an additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed peripheral 
neuropathy, to include as secondary to Agent 
Orange exposure, or alcohol abuse.  The 
claims folder, and a copy of this remand, 
must be provided to and reviewed by the 
examiner in conjunction with the examination.  
Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
likely as not (50 percent or greater 
probability) that the Veteran's peripheral 
neuropathy of the lower extremities is 
etiologically related to any aspect of the 
Veteran's periods of service.  The examiner 
should specifically indicate whether the 
Veteran's peripheral neuropathy of the lower 
extremities is related to any possible Agent 
Orange exposure the Veteran had in Vietnam, 
or to alcohol abuse.  The examiner should 
comment on the existing opinions of record 
noted above.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


